UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1872


WESTLAKE LEGAL GROUP, d/b/a Thomas K. Plofchan, Jr., PLLC;
THOMAS K. PLOFCHAN, JR.,

                 Plaintiffs - Appellants,

          v.

YELP, INC.,

                 Defendant - Appellee,

          and

CHRISTOPHER SCHUMACHER,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00564-LO-JFA)


Submitted:    February 27, 2015             Decided:   March 18, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas K. Plofchan, Jr., Lavanya K. Carrithers, WESTLAKE LEGAL
GROUP, Potomac Falls, Virginia, for Appellants.        Laura R.
Handman, Micah J. Ratner, DAVIS WRIGHT TREMAINE LLP, Washington,
D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Appellants Westlake Legal Group (“Westlake”) and Thomas K.

Plofchan, Jr., brought this defamation action in state court

against Christopher Schumacher and Yelp, Inc. (“Yelp”), alleging

that Schumacher posted defamatory comments on Yelp’s website,

which offers customer reviews of Westlake and other businesses.

Due to an error in the service of process, Yelp did not receive

notice of the suit, and Appellants obtained a default judgment.

When Appellants attempted to collect this judgment, Yelp moved

to set aside the default judgment as void for lack of service of

process and removed the case to federal court.                    The district

court denied Appellants’ motion to remand and granted Yelp’s

motions      to    set   aside   the   judgment.    The   court   also   granted

Yelp’s motion to dismiss under Fed. R. Civ. P. 12(b)(6), finding

that Appellants’ claim against Yelp was untimely and barred by

§ 230       of    the    Communications   Decency   Act   of   1996   (“CDA”). 1

Finding no error, we affirm.




        1
       The district court later dismissed Appellants’ claims
against Schumacher for failure to serve process.      Appellants
have not appealed this order.      Although the pending claims
against Schumacher rendered this appeal interlocutory when
filed, Robinson v. Parke-Davis & Co., 685 F.2d 912, 913 (4th
Cir. 1982), this defect was cured when the district court issued
its judgment on the those claims.   In re Bryson, 406 F.2d 284,
287-89 (4th Cir. 2005).



                                          3
      We       begin     by   addressing          Appellants’     challenge         to   our

jurisdiction under the Rooker-Feldman 2 doctrine.                           “The Rooker-

Feldman doctrine holds that lower federal courts generally do

not     have     subject-matter       jurisdiction         to    review      state-court

decisions.”          Shooting Point, L.L.C. v. Cumming, 368 F.3d 379,

383   (4th      Cir.     2004)    (internal        quotation     marks      and   brackets

omitted).        This doctrine “is confined to cases of the kind from

which the doctrine acquired its name: cases brought by state-

court      losers      complaining     of    injuries      caused      by    state-court

judgments        rendered        before     the     district      court      proceedings

commenced and inviting district court review and rejection of

those     judgments.”         Exxon       Mobil    Corp.   v.    Saudi      Basic    Indus.

Corp., 544 U.S. 280, 284 (2005).                     Yelp has not brought a new

federal case seeking to challenge a state court judgment but has

removed an existing state case where a motion to set aside the

judgment       was     pending.     Such     removals      are   not     barred     by   the

Rooker-Feldman doctrine.              See Resolution Trust Corp. v. Allen,

16 F.3d 568, 573 (4th Cir. 1994).                   Accordingly, we conclude that

the Rooker-Feldman doctrine does not apply. 3

      2
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).
      3
       Appellants rely on Nelson v. Uran, No. 98-2400, 1999 WL
170166 (4th Cir. Mar. 29, 1999) (unpublished), but, as an
unpublished decision, Nelson lacks precedential value; in any
event, Nelson is distinguishable.


                                             4
      Appellants argue that the district court improperly denied

their     motion     to    remand    because       the   notice        of    removal      was

untimely under 28 U.S.C. § 1446(b)(l) (2012), and Yelp waived

its right to removal by moving in state court to set aside the

default    judgment. 4        “[O]nce       an    improperly      removed          case   has

proceeded    to    final      judgment      in    federal     court         that   judgment

should    not   be    disturbed       so    long    as    the     federal      court      had

jurisdiction       over     the     claim    at    the     time    it       rendered       its

decision.”      Aqualon Co. v. Mac Equip., Inc., 149 F.3d 262, 264

(4th Cir. 1998), abrogated in part by Grupo Dataflux v. Atlas

Global    Group,     L.P.,    541 U.S. 567,    572    (2004)          (holding      that

district court must have had jurisdiction at time of removal,

not   merely    at    time    of     judgment).          Contrary       to    Appellants’

contentions, neither we nor the Supreme Court has ever held that

nonjurisdictional defects must be cured prior to judgment in

order to fall within the ambit of this holding.                              See Aqualon,
149 F.3d at 264-65 (applying this holding to claim that removal

was     waived).          Neither     defect       asserted       by    Appellants         is

jurisdictional.           See id.; Universal Truck & Equip. Co., Inc. v.

Southworth-Milton,          Inc.,    765 F.3d 103,    110     (1st       Cir.    2014)

      4
       Appellants also argue that the notice of removal was
untimely under 28 U.S.C. § 1446(c)(1) (2012).      However, that
subsection only restricts removal under subsection (b)(3).
Because this case was removed under subsection (b)(1), not
subsection (b)(3), subsection (c)(1) is inapplicable.



                                            5
(collecting cases holding that § 1446(b)(1)’s deadline is not

jurisdictional).       Accordingly, these issues are not cognizable

on appeal.

       Appellants    next        challenge         the     district    court’s        order

setting aside the state default judgment under Fed. R. Civ. P.

60(b).     We review the denial of relief under Rule 60(b) for

abuse of discretion.          Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94

(4th Cir. 1997).           To obtain relief under Rule 60(b), Yelp was

required to “show: (1) that the Rule 60(b) motion is timely; (2)

that    [Appellants]       will    not    suffer         unfair     prejudice    if    the

default judgment is set aside; and (3) that [their defense] is

meritorious.”        Id.    at    94   n.3.         After    making    this     threshold

showing, Yelp was required to demonstrate entitlement to relief

under one of Rule 60(b)’s six subsections.                           Id. at 94.         The

subsections applied by the district court allow a judgment to be

set aside if that judgment is void, or upon a showing of “any

other reason that justifies relief.”                     Fed. R. Civ. P. 60(b)(4),

(6); see Armco, Inc. v. Penrod-Stauffer Bldg. Sys., Inc., 733
F.2d 1087, 1089 (4th Cir. 1984) (holding that lack of service

voids judgment).

       Appellants    challenge         only       the    district    court’s    findings

that   there   was   no     unfair      prejudice         and   that   the    challenged




                                              6
judgment was void for lack of proper service of process. 5                     With

respect    to   prejudice,      Appellants     assert     generally     that    the

passage   of    time   caused    evidence     to   grow   stale   but    cite    no

specific evidence that was compromised or any other harm that is

not “the inevitable result whenever a judgment is vacated.”                     See

Nat’l Credit Union Admin. Bd. v. Gray, 1 F.3d 262, 265 (4th Cir.

1993)    (internal     quotation    marks     omitted).      Accordingly,        we

conclude that the district court did not abuse its discretion in

holding    that   setting       aside   the    default     judgment     did     not

prejudice Appellants.        We do not reach Appellants’ challenge to

the district court’s finding that the judgment was void because,

even if this finding was erroneous, the court’s finding that

exceptional circumstances justified relief, which Appellants do

not contest, adequately supports its ruling.

     Finally, Appellants argue that the district court erred in

dismissing the case as barred by the statute of limitations and

by § 230 of the CDA.        We review this dismissal de novo.              Kenney

v. Indep. Order of Foresters, 744 F.3d 901, 905 (4th Cir. 2014).

In assessing the propriety of a Fed. R. Civ. P. 12(b)(6) ruling,


     5
       Appellants also state that the district court erred by
finding that Yelp had meritorious defenses but make no arguments
in support of this assertion. Even assuming that it is properly
raised, however, the district court’s finding was not an abuse
of discretion because, as discussed hereinafter, Yelp did
possess meritorious defenses.



                                        7
we accept as true the factual allegations in the complaint and

any attached exhibits incorporated by reference.                            Tellabs, Inc.

v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).                                    The

CDA bars “state-law plaintiffs from holding interactive computer

service   providers       legally     responsible            for    information     created

and   developed      by   third      parties.”           Nemet      Chevrolet,     Ltd.       v.

Consumeraffairs.com, Inc., 591 F.3d 250, 254 (4th Cir. 2009).

“To   further     the     policies         underlying        the     CDA,      courts       have

generally     accorded        § 230     immunity         a     broad      scope.”            Id.

Dismissal of a case on this basis is appropriate unless the

complaint     pleads      nonconclusory          facts    that      plausibly      indicate

that “any alleged drafting or revision by [the defendant] was

something more than a website operator performs as part of its

traditional     editorial         function,”         thereby         rendering         it     an

information content provider.               Id. at 255-56, 258.

      Here,    the    facts    alleged       in    the       complaint      and    attached

exhibits indicate, at most, that Yelp has an automated system

that filters reviews.             Such activities constitute traditional

editorial     functions       that    do    not    render          Yelp   an    information

content   provider.         Cf.      id.    at    256-58      (applying        § 230    where

website’s involvement with allegedly defamatory reviews was far

more extensive than here).                 Because Appellants’ claims against

Yelp are barred by the CDA, we do not reach the question of



                                             8
whether Yelp’s updates to its website constituted republication

for purposes of Virginia’s statute of limitations.

     Accordingly, we affirm the judgment of the district court.

We deny Appellants’ motions for leave to file a surreply brief

and to supplement the record.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                          AFFIRMED




                                9